Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Reasons for Allowance
Claims 1-14 allowed. 
Independent claim 1 is allowed because the prior art does not teach or suggest a downhole strain sensing cable  comprising: a core optical unit comprising at least one optical fiber unit; a fiber reinforced polymer matrix layer surrounding and contacting the core optical unit; an extrusion layer surrounding and contacting the fiber reinforced polymer matrix; and an outer metal tube surrounding and contacting the extrusion layer; in combination with the other recited limitations in the claim. 
Claims 2-14 are allowable as dependent upon claim 1.
Claims 15-20 are allowed. 
Independent claim 15 is allowed because the prior art does not teach or suggest a downhole strain sensing cable  comprising: a core optical unit comprising at least one optical fiber, a cladding, and a jacket, the cladding surrounding and encasing the at least one optical fiber, the jacket surrounding and contacting the cladding; a fiber reinforced polymer matrix layer surrounding and contacting the core optical unit; an outer steel tube surrounding and contacting the extrusion layer, wherein a maximum outer diameter of the outer metal tube is less than 0.3 inches and the cable is rated to 150 degrees Celsius; in combination with the other recited limitations in the claim. 
Claims 16-20 are allowable as dependent upon claim 15.
Prior art reference Lambert et al. (2014/0150563; “Lambert”) is the closest prior art of record in this application. However, Lambert fails to disclose the steel tube and extrusion layer relationship limitations recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883